Case 1:18-cv-00950-LO-JFA Document 151-1 Filed 05/16/19 Page 1 of 3 PageID# 3890



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


  SONY MUSIC ENTERTAINMENT, et al.,

                         Plaintiffs,

         v.                                               Case No. 1:18-cv-00950-LO-JFA

  COX COMMUNICATIONS, INC., et al.,

                       Defendants.

                          REDACTED PUBLICLY FILED VERSION

   SUPPLEMENTAL DECLARATION OF DIANA HUGHES LEIDEN IN SUPPORT OF
      COX’S MOTION TO TAKE ADDITIONAL THIRD-PARTY DEPOSITIONS

 I, Diana Hughes Leiden, hereby declare:

        1.      I am a partner with the firm of Winston & Strawn LLP, attorneys of record for

 Defendants Cox Communications, Inc. and CoxCom, LLC (collectively, “Cox”). I submit this

 declaration in further support of Cox’s Motion for Leave to Take Additional Third-Party

 Depositions (the “Motion for Leave”). I have personal knowledge of all facts stated in this

 declaration, and if called upon as a witness, I could and would competently testify thereto.

        2.      I have reviewed the Rebuttal Expert Reports of Drs. Kevin Almeroth and Nick

 Feamster submitted on behalf of Cox on May 15, 2019.

        3.      Dr. Feamster relies on documents and testimony relating to MarkMonitor,

 including the deposition transcript of Stroz Friedberg, MarkMonitor source code, MarkMonitor’s

 technical documentation, summary of works found on torrents, the Stroz Friedberg and Harbor

 Labs assessments of MarkMonitor, and MarkMonitor’s responses thereto. Dr. Feamster also relies

 on documents and testimony relating to Audible Magic, including Audible Magic source code,

 technical documentation, transaction logs, reference database, and the deposition transcript of



                                                  1
Case 1:18-cv-00950-LO-JFA Document 151-1 Filed 05/16/19 Page 2 of 3 PageID# 3891



 Vance Ikezoya, Audible Magic’s 30(b)(6) witness.

        4.      Dr. Almeroth relies on the deposition transcript of Stroz Friedberg and a number of

 reports that they produced relating to the Copyright Alert System.

        5.      I have reviewed the Copyright Alert System (“CAS”) Memorandum of

 Understanding (“MOU”) that outlines the CAS graduated response, which does not result in

 termination. I have read the Attachments A and B that list the participating Content Owners and

 ISPs, which include the RIAA, UMG Recordings, Inc., and Sony Music Entertainment. Attached

 hereto as Exhibit 1 is a true and correct copy of public version of the MOU.

        6.      I have reviewed the Copyright Alert System FAQs webpage. Attached hereto as

 Exhibit 2 is a true and correct screenshot of the CAS FAQs webpage from June 25, 2014 available

 at https://web.archive.org/web/20140625053138/http:/www.copyrightinformation.org/resources-

 faq/copyright-alert-system-faqs.

        7.      In his Rebuttal Expert Report, Dr. Feamster opines REDACTED




        8.      I have reviewed the Excel file, Plaintiffs_00286281. This document consists of

 four datasets, eleven to fourteen columns of data per data set, tens of thousands of rows of data

 overall. In each data set, one of the several columns in each is Audible_magic_info_id. This

 column appears no sooner than the eighth column and as far as the eleventh column depending on

 the dataset.    The Excel file provides no context or key regarding the meaning of




                                                 2
Case 1:18-cv-00950-LO-JFA Document 151-1 Filed 05/16/19 Page 3 of 3 PageID# 3892



 Audible_magic_info_id.

         9.       I have reviewed correspondence among the RIAA, MarkMonitor, and Audible

 Magic and Ms. Sheckler was one of the primary individuals from the RIAA corresponding with

 both entities.

         10.      Cox served deposition subpoenas on Jill Lesser and Victoria Sheckler. Plaintiffs’

 counsel is representing both Ms. Lesser and Ms. Sheckler for purposes of their depositions. The

 parties are in the process of scheduling the date of the depositions in Washington, D.C. where both

 Ms. Lesser and Ms. Sheckler are located. Cox does not expect either deposition to last a full day.

         I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.


         Executed this 16th day of May, 2019 in Los Angeles, California.


                                               /s/ Diana Hughes Leiden
                                                 Diana Hughes Leiden
                                               WINSTON & STRAWN LLP
                                               333 S. Grand Ave., 38th Fl.
                                               Los Angeles, CA 90071-1543
                                               Tel: (415) 591-1000
                                               Fax: (415) 591-1400
                                               Email: dhleiden@winston.com




                                                  3
